Citation Nr: 1130533	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-13 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from October 1981 through November 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing held in August 2008, before the undersigned Acting Veterans Law Judge in Columbia, South Carolina.  The transcript from that hearing has been reviewed and associated with the claims file.  This case was then remanded by the Board in January 2009 for additional development and readjudication.  


FINDING OF FACT

The Veteran's in-service back injury was acute and transitory, and a continuing permanent disability was not then present.  He has not presented competent medical evidence linking his current back disability, manifested by chronic lumbar strain and degenerative changes, to military service.  


CONCLUSION OF LAW

A chronic back disability, manifested by chronic lumbar strain and degenerative changes, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in July 2006 the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Further, any timing defect of the 2006 correspondence was cured by the RO's subsequent readjudications of the claim and issuance of a statement of the case in March 2007 and supplemental statements of the case in July 2007, November 2007, and November 2009.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained VA examination in April 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  



Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran maintains that he has a low back disability that had its onset during military service.  

While there are few service treatment records (STRs) for the Veteran's brief period of service, they do contain clear evidence that he sustained an injury to his low back after falling in a manhole in October 1981.  Examination revealed an abrasion to the lower back that was tender on palpation and a contusion of the left thigh.  The Veteran was subsequently hospitalized for three days for treatment of cellulitis of the left leg.  An X-ray of the lumbar spine was normal.  The clinical impression was bruised back.  

Interestingly, the proceedings of an Entrance Physical Standards Board (EPSBD) in November 1981 recommended that the Veteran be separated from the military based on inability to use the left thumb secondary to an old healed fracture with malunion of the proximal phalanx.  The EPSBD proceedings regarding the Veteran's separation were negative for any findings or diagnosis of a low back disability.  The record reflects that the Veteran concurred with the EPSBD and requested to be discharged from the military.  

The claims folder is devoid of any treatment records or other medical documents pertaining to the spine until 1990 when the Veteran began fairly regular treatment for back pain as a result of multiple motor vehicle accidents.  Specifically these records show the Veteran's first MVA occurred in 1979, prior to service.  He was later involved in MVAs in 1985, 1989, and 1990 all with related back pain.  The Veteran had at least one work-related injury in 1991 in his employment as a tile setter.  Magnetic resonance imaging (MRI) in 1991 showed an area of bulge to the right of the L4-level.  A 1997 X-ray of the lumbar spine was normal with the exception of very minor degenerative changes at L5-S1.  The remaining records only describe the Veteran's current disabling symptoms, and do not show that they are etiologically related to his brief period of active duty.

In this case, the record does not show that the back pain, first documented in 1990, was manifested prior to that date and during those intervening years he did not complain of or receive treatment for any pertinent symptoms.  That is to say, the Veteran failed to show continuity of symptomatology in the decade after his service had ended before the manifestation of relevant pathology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Even though the Veteran explained that some medical treatment providers had died, the Board is still left with a significant period in which there is no medical evidence showing continuity of symptomatology.  

Also of record is a medical opinion from a private physician noting treatment of the Veteran since January 2007.  She indicated that to the "best of her knowledge" the Veteran's current chronic back pain was associated directly with an injury during active duty in the fall of 1981 when he fell in storm drain.  Unfortunately, the Board finds that this opinion is considerably weakened by the private physician's reliance upon a reported history of in-service events decades prior, without evidence or analysis of events at separation or in the years after service.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.)  In other words, there is no discussion of how an injury that occurred so long ago was manifesting the current symptomatology claimed by the Veteran, particularly in light of the absence of clinical evidence in the interim.  Moreover the physician made no reference to the Veteran's multiple post-service back injuries, or explained their impact on his current back disability.  

In April 2009, the Veteran underwent VA examination to determine the nature and extent of any back disorder and to obtain an opinion as its etiology.  The examiner reviewed the claims file in its entirety and took a detailed history of service, including the Veteran's initial back injury in October 1981 as well as his post-service accidents in 1985, 1989, 1990, and 1991 all associated with back pain.  X-rays from 1997 showed minor degenerative changes at L5-S1.  The examiner noted that there was no documentation to show the Veteran sought treatment for his back between service discharge in 1981 and 1990.  Although the Veteran reported that he had been followed by a chiropractor during that time, those documents are not of record.  

Following examination of the Veteran, the clinical impression was chronic lumbar spine strain, which the examiner concluded was not related to service.  While he certainly had an injury in 1981 where he contused his lower back, this did not contribute to a chronic condition.  There was no additional documentation to support a chronic disability from this injury as there is no documentation between 1981 and 1990.  The examiner explained that the Veteran's current lumbar spine X-ray was unremarkable where one would expect an injury in 1981, severe enough to cause 28 years of symptoms, would also cause radiographic changes.  This opinion is considered highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's relevant medical and other history, aside from the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  As a result the examiner was able to fully address the salient question as to the origin of the Veteran's current back disability and its relationship to military service.  

After weighing all the evidence, the Board finds greater probative value in the April 2009 VA examiner's conclusions, and, in light of the other evidence of record, the opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinion, while not discounted entirely, is entitled to less weight in the face of the remaining evidentiary record.

Consequently, the Board is unable to attribute the post-service development of chronic lumbar spine strain to the Veteran's service.  Instead the medical evidence of record shows that to the extent the Veteran's current back disability was caused by trauma, there were other likely intervening causes following the October 1981 accident.  

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his hearing testimony.  As to his assertions that his back problems in service have continued since that time, the Board acknowledges that he is competent to give evidence about what he sees and feels; for example, he is competent to report acute injury and pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding a relationship between his claimed back disorder and service are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  In addition, the Board is concerned that the Veteran failed to fully discuss several motor vehicle accidents that occurred following discharge from service.  His discussion of only one accident (see Transcript at 8) when the evidence showed three other accidents causes the Board to question his credibility.  

Significantly, and has been discussed herein, the evidence currently contained within the claims file does not establish that a medical nexus exists between the Veteran's current back disability and his period of service.  Thus, the Veteran's own opinion and theories, to the extent they are to be accorded some probative value, are far outweighed by the evidence of record.  See Jandreau supra & Buchanan supra.  Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of a low back injury is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


